Citation Nr: 0630523	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-05 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for schizophrenia.

2.  Entitlement to a disability rating in excess of 
30 percent for bronchial asthma.

3.  Entitlement to a disability rating in excess of 
10 percent for allergic rhinitis.

4.  Entitlement to an effective date prior to June 26, 1990, 
for the grant of service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Luis Vidal Arbona, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) granted service 
connection for schizophrenia and assigned a 50 percent rating 
effective June 26, 1990.  The veteran perfected an appeal of 
the assigned rating and the effective date for the grant of 
service connection.

In an August 2002 rating decision the RO increased the rating 
for bronchial asthma to 30 percent, and denied a rating in 
excess of 10 percent for allergic rhinitis.  The veteran 
submitted a notice of disagreement with that decision, and 
the RO provided him a statement of the case on those issues 
in June 2003.  Although the veteran did not submit a 
substantive appeal following issuance of the statement of the 
case, the RO subsequently issued a supplemental statement of 
the case informing the veteran that those issues were on 
appeal, and certified those issues to the Board as being on 
appeal.  The Board will, therefore, waive the timely filing 
of a substantive appeal as to those issues.  See Gonzalez-
Morales v. Principi, 16 Vet. App. 556 (2003) )(per curium) 
(the Board is precluded from finding that a substantive 
appeal was not timely filed if the RO has found otherwise).

The issues of entitlement to increased ratings for bronchial 
asthma and allergic rhinitis are addressed in the remand 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1975 decision the Board denied entitlement to 
service connection for a psychiatric disorder.  The veteran 
was notified of the decision at the time it was issued, and 
the March 1975 decision is final.

2.  Subsequent to the March 1975 decision the veteran did not 
again claim entitlement to service connection for a 
psychiatric disorder until June 26, 1990.

3.  The evidence shows that since June 26, 1990, the service-
connected schizophrenia has resulted in total social and 
industrial inadaptability.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to June 26, 1990, 
for the grant of service connection for schizophrenia is not 
shown as a matter of law.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2005).

2.  The criteria for a 100 percent schedular disability 
rating for schizophrenia are met effective June 26, 1990.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9205 (1989).





(continued on next page)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Earlier Effective Date

The veteran contends that he is entitled to an effective date 
in August 1970, when he was separated from service, for the 
grant of service connection for schizophrenia because the 
evidence shows that he developed schizophrenia within a year 
of his separation from service.  The evidence indicates that 
entitlement to an effective date prior to June 26, 1990, is 
not shown as a matter of law.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2005).  The veteran claimed entitlement to service 
connection for a psychiatric disorder in January 1972, which 
the Board denied in July 1973.  The RO adjudicated an August 
1973 VA hospital summary as a claim for service connection 
for a psychiatric disorder, and in a March 1975 decision the 
Board again denied service connection for a psychiatric 
disorder by finding that new and material evidence had not 
been received to reopen the previously denied claim.  

Prior to the Veterans' Judicial Review Act, Pub. L. No. 100-
687, 102 Stat. 4105 (1988) (codified at 38 U.S.C.A. Chapter 
72), decisions of the Board were final decisions pertaining 
to the issue on appeal.  See 38 U.S.C. § 4003, 4004 (1971).  
The Board's March 1975 denial of service connection is, 
therefore, final.  Because the March 1975 denial of service 
connection is final, an effective date based on a claim 
submitted prior to March 1975 is precluded as a matter of 
law.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), 
aff'd 349 F.3d 1326 (Fed. Cir. 2003) (the "date of the 
claim" in 38 U.S.C.A. § 5110 means the date of the 
application based on which benefits are awarded, not the 
original claim for service connection).  

Following the Board's March 1975 decision, the veteran did 
not again submit a claim of entitlement to service connection 
for a psychiatric disorder until June 26, 1990.  He submitted 
multiple statements between March 1975 and June 1990 
pertaining to the receipt of compensation benefits for other 
disabilities, but in none of those statements did he express 
any intent to claim service connection for a psychiatric 
disorder.  For that reason those statements cannot constitute 
informal claims for service connection for a psychiatric 
disorder.  See 38 C.F.R. § 3.155 (2005); Crawford v. Brown, 5 
Vet. App. 33, 35 (1993) (in order to constitute an informal 
claim, the document must identify the benefit being sought).

In determining the effective date of service connection based 
on a finding that new and material evidence has been 
submitted, if the evidence is received after a final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  See Sears, 349 F.3d at 1326; 38 C.F.R. § 3.400(q) 
(2005) (emphasis added).  Following a complex procedural 
history and the development of additional evidence that the 
Board found to be new and material, in a June 2000 decision 
the Board granted service connection for schizophrenia.  The 
RO effectuated that decision in the August 2000 rating 
decision here on appeal by assigning an effective date of 
June 26, 1990, for the grant of service connection.  Because 
the claim for compensation benefits was later than the date 
entitlement arose, the effective date is limited to the date 
on which the claim for compensation benefits was received.  
Because a claim for service connection for schizophrenia was 
not received until June 26, 1990, entitlement to an effective 
date prior to that date is precluded as a matter of law.  See 
Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an earlier 
effective date cannot be granted in the absence of statutory 
authority, which requires the filing of a claim).
Evaluation of Schizophrenia

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in August 2000.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Subsequent to receipt of the veteran's claim for service 
connection, the regulations pertaining to the evaluation of 
psychiatric disorders were revised effective November 7, 
1996.  See Schedule for Rating Disabilities; Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§§ 4.125-4.130 (2005)).  According to the original rating 
criteria for schizophrenia, a 100 percent rating applied for 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
code 9205 (1989).  A review of the evidence reveals that the 
manifestations of the veteran's schizophrenia were of 
sufficient severity to result in total social and industrial 
inadaptability as of January 10, 1990.

The evidence shows that the veteran has been unemployed since 
his separation from service, and that he was awarded 
disability benefits from the Social Security Administration 
(SSA) with an onset date in August 1971 due to paranoid 
schizophrenia.  He has received ongoing treatment from a VA 
fee-basis psychiatrist since 1979 due to severe paranoid 
ideation and bizarre behavior, social isolation, ongoing 
conflicts with his family due to his paranoid suspicions, the 
inability to control his rage and aggressive behavior, 
sensory hallucinations, and "magic" ideations.  The 
psychiatrist described a number of incidents in which the 
veteran went around the house and yard with a machete 
searching for a perceived intruder, which he knew did not 
really exist; he was, however, unable to control his paranoia 
to refrain from searching.  

The veteran was placed in restraints, sedated, and 
hospitalized in January 1990 due to aggressive, violent 
behavior, including putting his fist through the wall at the 
VAMC, which the psychiatrist referred to as a severe mental 
defect.  In medical opinions dated in June 2000, January 
2001, and March 2003 his psychiatrist found that the veteran 
had suffered total social and industrial impairment since he 
began treating him in 1979.  The Board finds, therefore, that 
the evidence supports the grant of a 100 percent disability 
rating for schizophrenia effective with the January 10, 1990, 
informal claim for service connection.  Fenderson, 12 Vet. 
App. at 126-27.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to a 
higher rating and an earlier effective date in February 2002, 
April 2006, and May 2006.  In those notices the RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 C.F.R. § 3.159(b) (2005).

Although the notices were sent following the decision on 
appeal, the delay in issuing the notices was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notices were sent.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the 
private and VA treatment records he identified, conducted a 
hearing, and provided him multiple VA psychiatric 
examinations.  All development requested in the Board's prior 
remands has been completed.  Although the RO did not obtain a 
copy of his SSA claims file, given the Board's disposition of 
the appeal that deficiency is not prejudicial to him.  The 
veteran has not indicated the existence of any other evidence 
that is relevant to his claim.  The Board finds that all 
relevant data has been obtained for determining the merits of 
his claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2005).



ORDER

The appeal to establish entitlement to an effective date 
prior to June 26, 1990, is denied.

A 100 percent disability rating for schizophrenia is granted 
effective June 26, 1990, subject to the laws and regulations 
pertaining to the payment of monetary benefits.


REMAND

The veteran contends that he is entitled to a rating in 
excess of 10 percent for allergic rhinitis, and a rating in 
excess of 30 percent for bronchial asthma.  The available VA 
treatment records show that he has received ongoing treatment 
for both disabilities, but not all of the relevant treatment 
records have been associated with the claims file.  The 
additional VA treatment records are deemed to be evidence of 
record, and a determination on the merits of the veteran's 
appeal should not be made without consideration of that 
evidence.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The evaluation of bronchial asthma is determined, at least 
partially, by the results of pulmonary function tests.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2005).  The veteran 
underwent VA medical examinations in June 2002 and February 
2006, but the examiners did not include the numerical results 
of the pulmonary function testing.  In addition, the 
examiners indicated that the claims file was not made 
available to them for review in conducting the examinations.  
The Board finds, therefore, that an additional examination is 
required.

Accordingly, these issues are remanded for the following:

1.  Obtain the veteran's treatment 
records from the San Juan VAMC from March 
2000 to July 2001, January 2002 to July 
2005, and February 2006 to the present.

2.  Provide the veteran a VA medical 
examination in order to determine the 
severity of his bronchial asthma and 
allergic rhinitis.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
the results of pulmonary function tests 
and any other diagnostic tests that are 
deemed necessary.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


